CORCORAN, Justice,
dissenting:
This court requires that an applicant for admission to the Bar be “a graduate of a law school provisionally or fully approved by the American Bar Association at the time of his graduation.” However, an applicant for admission may also take the bar examination if the applicant has been actively engaged in the practice of law in another state for at least 5 of the last 7 years. Rule 34(c)(1)(D), Rules of the Supreme Court. Neither petitioner is a graduate of an accredited law school and neither seeks admission under the active practice exception. Petitioners take no issue with the validity of rule 34(c)(1)(D), or with this court’s authority to impose such a requirement.
Since this court requires ABA-accreditation of a law school before its graduates may sit for the Arizona Bar, this court should not set up an alternative accreditation process applicable either to individual applicants or particular non-ABA-accredited schools.
Petitioners should not be given permission to sit for the Arizona bar examination.
CAMERON, J., concurs.